Exhibit 10.2

 


This Amendment Agreement is made this 22-day of August 2007 BETWEEN
 



 
1.  
The Four Rivers BioEnergy Company, Inc a Kentucky corporation ("Four Rivers");

 
 
2.  
Kevin John Alexander of 23 Broadwciter Close, Walton-on-Thames, KT12 5DD,
England, Philip Charles Barnett of Hook Lane Cottage, Puttenham, GU3 IAN,
England, Jack N. Dunigan of 99 Lamb Road, Benton, Kentucky, 42025, USA, Gary
Hudson, 117 Lincoln Park, Amersham, HP7 9HF, England, Alastair G. Mack of
Bracken House, Crooksbury Hill, Famham, GU10 1RF, England, Stephen John Padgett
of Christmas Hill Form, Gaydon Road, Bishops ltchington, Southam, CV47 2QY,
England and Gordon Weightman of Riverside Farmhouse, Kirkby Mills, York, Y062
6NR, England (together "Shareholders"); and

 
3.
Med-Tech Solutions Inc., a Nevada corporation ("Med-Tech") .

 
WHEREAS
 
A.
The parties hereto entered into an Acquisition Agreement dated 26 March 2007
("Acquisition Agreement") pursuant to which is was agreed that Med- Tech would
acquire all of the issued share capital of Four Rivers from the Shareholders, on
terms more particularly therein stated.

 
B.
The Parties hereto have agreed to amend the terms of the Acquisition Agreement
on the terms hereinafter provided.

 
NOW. THEREFORE, IT IS AGREED AS FOLLOWS:
 
1.
Clause 8.4 of the Acquisition Agreement shall be amended hereby, by the
replacement of the word "five" by the word "six" in the first line thereof.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Except as aforesaid the terms of the Acquisition Agreement shall remain
unchanged and enforceable as originally written.

 
AS WITNESS WHEREOF this Agreemen t has been signed by and on behalf of the
parties the day and year first before written.
 



 SIGNED for and on behalf of                MED-TECH SOLUTIONS INC /s/          
   SIGNED for and on behalf of               The Four Rivers BioEnergy Company
Inc               SIGNED by               Kevin John Alexander              
SIGNED by                Philip Charles Barnett               SIGNED by        
      Jack N. Dunigan                       SIGNED by               Gary Hudson
                               SIGNED by               Alastair Mack            
           SIGNED by                Stephen John Padgett                      
 SIGNED by                Gordon Weightman                      

 
 
 
 
 
 
 
.